DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 22 December 2020.  Claims 1-14 and 16-37 are pending in the application.  Claim 15 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-14, 16-19 and 21-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama US PG Pub. 2011/0220939 A1, cited by Applicant on the Information Disclosure Statement submitted on 20 June 2019; in view of Kashiwagi et al., US PG pub. 20100213502 A1, of record.
With respect to claim 1, Nakayama discloses component of a light emitting device (30, fig. 2), the component comprising: a silver Ag portion (2, fig. 2; paragraph [0050]) at least partially disposed over a surface of the component, wherein the component comprises a thermal element and/or an electrical element (10, fig. 2); a protective layer (3, 8 and 9, fig. 2) at least partially disposed over the Ag portion (2, fig. 2; paragraph [0050]), wherein the protective layer (3, 8 and 9, fig. 2) comprises a substantially uniform thickness over the Ag portion (2, fig. 2; paragraph [0050]); and a filling material (material of 23, fig. 2) containing a phosphor (paragraph [0149]) material disposed therein, wherein the filling material (material of 23, fig. 2) is disposed above and/or below the protective layer (3, 8 and 9, fig. 2).  
Although Nakayama disclose that the protective layer 3 comprises an inorganic material (Paragraph [0050]:  “The first electroconductive protective layer 3 to be formed on the metal conductor layer 2 is not particularly limited so long as it is composed of a material having electroconductivity and further having a function to protect the above metal conductor layer from oxidation or sulfurization, but a gold-plated layer is preferred, and a nickel/gold-plated layer structure having gold plating applied on nickel plating is more preferred. With respect to the thickness of the first electroconductive protective layer 3, the nickel-plated layer is preferably from 3 to 20 .mu.m, and the gold-plated layer is preferably from 0.1 to 1.0 .mu.m.), Nakayama does not disclose that the protective layer (3, 8 and 9, fig. 2) contains some organic component.
Kashiwagi discloses the protective layer such as layer 30 made of material organopolysiloxane wherein layer 30 is covering a silver Ag portion 21a and 21b. 

With respect to claim 2, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) however Nakayama did not discloses the protective layer is at least partially comprises a silicon containing material selected from the group consisting of an organosilicate glass, organosilicate solution, organosilicate dispersion, organosilicate sol-gel, a Si-containing spin-on glass material, a spin-on polymer material, and a spin- on dielectric material (protective layer as discloses in paragraph 0004 for example layer 8 made of material such as glass film overcoat the silver reflection film 7).  
Kashiwagi discloses the protective layer such as layer 30 made of material organopolysiloxane wherein layer 30 is covering a silver Ag portion 21a and 21b. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as organosilicate or organopolysiloxane to protect the light emitting device and electrode below since organosilicate and/or organopolysiloxane can improve optical and thermal properties.
With respect to claim 3, Nakayama discloses wherein the spin-on glass material (layer 8 made of material such as glass paragraph [0070]) comprises a glass family selected from the group consisting of a silicate family, a phosphosilicate family, a siloxane family, a methylsiloxane family, a silsesquioxane family, and a dopant-containing variation of one of these families.  
With respect to claim 4, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) comprises a thickness from approximately 50 nm to approximately 100 um (paragraph [0069]). 
With respect to claim 5, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises a thickness from approximately 50 nm to approximately 100 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 6, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises a thickness from approximately 100 nm to approximately 500 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 7, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) comprises a thickness from approximately 0.5 um to approximately 20 um (paragraph [0069]).  
With respect to claim 8, Nakayama discloses wherein the Ag portion (2, fig. 2; paragraph [0050]) comprises an Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  

With respect to claim 10, Nakayama discloses wherein a light emitting device (30, fig. 2) is at least partially disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 11, Nakayama discloses wherein encapsulant (23, fig. 2) is at least partially disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 12, Nakayama discloses wherein a layer of phosphor (paragraph [0149]) containing material is disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 13, Nakayama discloses wherein a layer of material is disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 14, Nakayama discloses wherein the component comprises two or more protective layer (3, 8 and 9, fig. 2)s disposed over the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2), where each protective layer (3, 8 and 9, fig. 2) at least partially comprises the inorganic material.  
With respect to claim 16, Nakayama discloses wherein the component is incorporated within a surface mount device (SMD) type light emitting device (30, fig. 2).  
With respect to claim 17, Nakayama discloses method of providing a component of a light emitting device (30, fig. 2), the method comprising: providing a component of a light emitting device (30, fig. 2), the component having a silver Ag portion (2, fig. 2; paragraph [0050]) thereon, wherein the component comprises a thermal element and/or an electrical element (10, fig. 2); [[and]] applying a protective layer (3, 8 and 9, fig. 2) over the Ag portion (2, fig. 2; paragraph [0050]), the protective layer (3, 8 and 9, fig. 2) at least partially comprising an inorganic material that increases chemical resistance of the Ag portion (2, fig. 2; paragraph [0050]), 
Although Nakayama disclose that the protective layer 3 comprises an inorganic material (Paragraph [0050]:  “The first electroconductive protective layer 3 to be formed on the metal conductor layer 2 is not particularly limited so long as it is composed of a material having electroconductivity and further having a function to protect the above metal conductor layer from oxidation or sulfurization, but a gold-plated layer is preferred, and a nickel/gold-plated layer structure having gold plating applied on nickel plating is more preferred. With respect to the thickness of the first electroconductive protective layer 3, the nickel-plated layer is preferably from 3 to 20 .mu.m, and the gold-plated layer is preferably from 0.1 to 1.0 .mu.m.), Nakayama does not disclose that the protective layer (3, 8 and 9, fig. 2) contains some organic component.
Kashiwagi discloses the protective layer such as layer 30 made of material organopolysiloxane wherein layer 30 is covering a silver Ag portion 21a and 21b. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as organosilicate or organopolysiloxane to protect the light emitting device and electrode below since organosilicate and/or organopolysiloxane can improve optical and thermal properties, and that the protective layer of Kashiwagi can be used in conjunction with the protective layer 3 of Nakayama, since both materials are functionally equivalent for protecting a silver conductive layer.  Including the protective layer of Kashiwagi in the known light-emitting component of Nakayama would result in the protective layer 3 of Nakayama at least partially comprising an inorganic material for increasing chemical resistance of the Ag portion, wherein the inorganic material contains some organic component.
With respect to claim 18-19, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2), however, Nakayama does not disclose the process that comprises applying a silicon containing material selected from the group consisting of an organosilicate glass, organosilicate solution, organosilicate dispersion, organosilicate sol-gel, a Si-containing spin-on glass material, a spin-on polymer material, and a spin- on dielectric material, wherein applying the spin-on glass material comprises applying a glass family selected from the group consisting of a silicate family, a phosphosilicate family, a siloxane family, a methylsiloxane family, a silsesquioxane family, and a dopant-containing variation of one of these families.  
Kashiwagi discloses wherein the protective layer (30, fig. 2, 3) at least partially comprises a silicon containing material selected from the group consisting of an organosilicate glass, organosilicate solution, organosilicate dispersion, organosilicate sol-gel, a Si-containing spin-on glass material, a spin-on polymer material, and a spin-on dielectric material, wherein the spin-on glass material comprises a glass family selected from the group consisting of a silicate family, a phosphosilicate family, a siloxane family, a methylsiloxane family, a silsesquioxane family, and a dopant-containing variation of one of these families (paragraph [0017]). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the method step such as resins that may be used include thermoplastic resins such as polyphthalamide resins, thermosetting resins such as epoxy resins, as well as glass epoxy resins and ceramics in order to ensure efficient reflection of light from the optical semiconductor element, thereby improve emitting efficiency. 
With respect to claim 21, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2) comprises applying a layer having a thickness from approximately 50 nm to approximately 100 um (paragraph [0069]). 
With respect to claim 22, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises applying a layer thickness from approximately 50 nm to approximately 100 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 23, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises applying a layer from approximately 100 nm to approximately 500 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 24, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2) comprises applying a layer from approximately 0.5 pm to approximately 20 um (paragraph [0069]). 
With respect to claim 25, Nakayama discloses protective layer (3, 8 and 9, fig. 2) however Nakayama did not discloses curing the protective layer (3, 8 and 9, fig. 2).  
Kashiwagi discloses further comprising curing (paragraph [0040}) the protective layer (30, fig. 2, 3).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the method step such as curing to form the protective layer since curing can hardening of polymer resin thereby improve the protection layer
With respect to claim 26, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 300.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 27, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 250.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 28, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 200.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 29, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 150.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 30, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 100.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 31, Nakayama discloses further comprising preparing a surface of the Ag portion (2, fig. 2; paragraph [0050]) or the protective layer (3, 8 and 9, fig. 2) via sandblasting, plasma etching, brushing, lapping, sanding, burnishing, or grinding.  
With respect to claim 32 Nakayama discloses, further comprising chemically treating a surface of the Ag portion (2, fig. 2; paragraph [0050]) or the protective layer (3, 8 and 9, fig. 2) via chemical etching, applying solvents, applying organic solvents, applying acids, applying bases, vapor degreasing, or priming.  
With respect to claim 33, Nakayama discloses further comprising thermally treating a surface of the Ag portion (2, fig. 2; paragraph [0050]) or the protective layer (3, 8 and 9, fig. 2) via prebaking or preheating.  
With respect to claim 34, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied prior to molding a body of the light emitting device (30, fig. 2).  
With respect to claim 35, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied prior to die attaching at least one light emitting diode (LED) of the light emitting device (30, fig. 2).  
With respect to claim 36, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied prior to applying encapsulation to the light emitting device (30, fig. 2).  
With respect to claim 37, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied after applying encapsulation to the light emitting device (30, fig. 2).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama US PG pub. 20110220939 A1; in view of Kashiwagi et al., US PG pub. 20100213502 A1, of record; further in view of Ota et al., US PG pub. 20020008799 A1
With respect to claim 20, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2) however Nakayama did not discloses comprises using a spin-on, brushing, painting, dipping, plating, spraying, screen- printing, a physical vapor deposition (PVD), or a chemical vapor deposition (CVD) technique.  
Ota discloses the protective film such as a resin material can be using a method step such as CVD to form.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the method step such as CVD to form a resin since CVD include growth of high purity films and the ability to fabricate abrupt junctions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822   

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822